        Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 1 of 36




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


SOUTHERN UTAH WILDERNESS
ALLIANCE
425 East 100 South
Salt Lake City, Utah 84111,

NATURAL RESOURCES DEFENSE                         Civ. No. _____
COUNCIL
40 West 20th Street, 11th Floor
New York, New York 10011,

CENTER FOR BIOLOGICAL DIVERSITY
378 North Main Avenue
Tucson, Arizona 85701,

LIVING RIVERS
P.O. Box 466
Moab, Utah 84532,

  Plaintiffs,

      v.

DAVID BERNHARDT, Secretary
U.S. Department of Interior
1849 C Street, NW
Washington, DC 20240,

WILLIAM PERRY PENDLEY, Acting
Director
Bureau of Land Management
1849 C Street, NW
Washington, DC 20240,

KENT HOFFMAN, Deputy State Director
Bureau of Land Management’s Utah State
Office
440 West 200 South, Suite 500
Salt Lake City, Utah 84101,

  Defendants.
            Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 2 of 36




                                        INTRODUCTION

       1.      This lawsuit challenges a decision by the United States Department of the

Interior’s Bureau of Land Management (“BLM”) to offer, sell, and issue an oil and gas lease

located within public lands that are now federally protected as the Labyrinth Canyon Wilderness

in southeastern Utah.

       2.      BLM sold the lease at issue in this litigation (referred to herein as the “Twin

Bridges Lease”) to Twin Bridges Resources LLC (“Twin Bridges”) at its online December 2018

competitive oil and gas lease sale.

       3.      BLM then issued the lease to the company on March 1, 2019, after the John D.

Dingell, Jr. Conservation, Management, and Recreation Act (“Dingell Act”) was passed by both

chambers of Congress and just days before the Dingell Act was signed into law. Pub. L. 116-9,

133 Stat 580 Mar. 12, 2019). Among its provisions, the Dingell Act designated the lands

encompassing the Twin Bridges Lease as the Labyrinth Canyon Wilderness.

       4.      The Labyrinth Canyon Wilderness is located in the San Rafael Desert region of

southeastern Utah. This is one of the most sublime and least traveled areas of federal public

lands in the nation. A stunning and remote redrock landscape, it lacks any sign of human

development. The overwhelming silence is broken only by the wind or the call of a circling

raven. There are no buildings or fixed lights to detract from the natural form of the cliffs,

canyons, and plateaus.




                                                  2
            Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 3 of 36




    (Labyrinth Canyon Wilderness. The Twin Bridges Lease is located in the area highlighted by the red box.)

       5.       Now, despite congressional Wilderness designation, and with time quickly

running out on the Trump administration, BLM is racing to authorize development of this lease.

Based upon information and belief, the Office of the Secretary of the Department of the Interior

is directing BLM to expedite the so-called “Twin Bridges Bowknot Bend Helium Project” and

environmental assessment (referred to herein as the “Twin Bridges Drilling Project”) which

involves the drilling of up to seven wells, road construction and widening, and installation of

several pipelines. Further, based on information and belief, Twin Bridges will immediately

commence surface disturbing activities once BLM authorizes the project, on or around

December 23. Initial roadbuilding and well pad construction may only take a day or two, but the

damage from these activities to lands and resources within or immediately adjacent to the newly-

designated Wilderness will be permanent.



                                                       3
                Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 4 of 36




           6.      BLM violated the law when it issued the Twin Bridges Lease; a decision made

possible only by Interior Department policies issued from Washington, D.C. intended to

facilitate the President’s “energy dominance” agenda. The construction and development

activities—including, but not limited to, road construction, well pad construction, drilling, and

production—will result in greenhouse gas (“GHG”) emissions such as carbon dioxide, methane,

and nitrous oxide. Moreover, activities occurring after production will also result in reasonably

foreseeable GHG emissions through pipeline and infrastructure leaks. BLM failed to analyze and

disclose the environmental impacts of issuing this lease for development, as required by the

National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321-4347. Instead, the agency

prepared a Determination of NEPA Adequacy (“DNA”) to support the sale and issuance of this

lease, which is not a NEPA document, and does not contain NEPA analysis.

           7.      Consequently, BLM did not analyze the direct, indirect, or cumulative impacts of

the GHG emissions from its leasing decision to climate change. BLM’s failure to take the

required “hard look” at these impacts violated NEPA, the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 551-559, 701-706; and the regulations and policies that implement these

laws.

           8.      Plaintiffs seek a declaration that BLM’s decision to sell and issue the Twin

Bridges Lease was “arbitrary, capricious, . . . or otherwise not in accordance with law,” or that

the decision was issued “without observance of procedure required by law.” 5 U.S.C. §

706(2)(A), (D). Plaintiffs also seek injunctive relief and an order vacating the issuance of this

lease. 1



1
 Plaintiffs anticipate they will amend this Complaint to challenge development activities
undertaken pursuant to the lease once BLM authorizes the Twin Bridges Drilling Project. As
discussed above, this will likely occur on or around December 23, 2020.
                                                    4
            Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 5 of 36




                                JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question). This Court also can provide relief under 28 U.S.C. § 2201 (declaratory

judgment), 28 U.S.C. § 2202 (injunctive relief), and 5 U.S.C. §§ 553, 702 and 706 (APA).

       10.     The challenged agency actions are final and subject to judicial review pursuant to

5 U.S.C. §§ 702, 704, & 706.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because Defendants

David Bernhardt and, on information and belief, William Perry Pendley reside in Washington,

D.C. Additionally, Plaintiffs Southern Utah Wilderness Alliance, Natural Resources Defense

Council, and Center for Biological Diversity each maintain an office in Washington, D.C.

                                           PARTIES

       12.     Plaintiff SOUTHERN UTAH WILDERNESS ALLIANCE (the “Alliance”) is a

non-profit environmental membership organization dedicated to the preservation of outstanding

wilderness found throughout Utah, including in the San Rafael Desert and Labyrinth Canyon

Wilderness, and the management of wilderness-quality lands in their natural state for the benefit

of all Americans. The Alliance has long maintained an office in Washington, D.C. in light of the

fact that many agency decisions that affect public lands in Utah are actually made in the nation’s

capital, where the Department of Interior is headquartered.. The Alliance has roughly 16,000

members across the nation, including members in Washington, D.C. The Alliance’s members use

and enjoy federal public lands in and around the Labyrinth Canyon Wilderness for a variety of

purposes, including solitude, wildlife viewing, cultural appreciation, hiking and backcountry

recreation, and aesthetic appreciation. The Alliance promotes national recognition of the region’s

unique character through research and public education and supports administrative and



                                                5
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 6 of 36




legislative initiatives to permanently protect the federal public lands in Utah’s wildest places.

The Alliance brings this action on its own behalf and on behalf of its members.

             13. Plaintiff NATURAL RESOURCES DEFENSE COUNCIL (“NRDC”) is a non-

profit environmental membership organization that uses law, science, and the support of more

than two million members and activists throughout the United States to protect wildlife and wild

places and to ensure a safe and healthy environment for all living things. NRDC has long

maintained an office in Washington, D.C. NRDC has a long-established history of working to

protect public lands in Utah including the Labyrinth Canyon Wilderness and San Rafael Desert.

NRDC members use and enjoy the public lands affected by BLM’s decision to offer, sell and

issue the Twin Bridges Lease. Such use and enjoyment has been and will continue to be

adversely affected by BLM’s decision. NRDC brings this action on its own behalf and on behalf

of its members.

       14.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“the Center”) is a non-

profit environmental organization with over 81,000 members. The Center maintains an office in

Washington D.C. The Center uses science, policy, and law to advocate for the conservation and

recovery of species on the brink of extinction and the habitats they need to survive. The Center

has advocated and continues to advocate for increased protections for species and their habitats

in Utah. The Center regularly comments on and protests oil and gas lease sale decisions by BLM,

including the sale at issue here. The Center brings this action on its own behalf and on behalf of

its members.

       15.     Plaintiff LIVING RIVERS is a non-profit environmental membership

organization, based in Moab, Utah. Living Rivers promotes river restoration and seeks to revive

natural habitat and the spirit of rivers by undoing the extensive damage done by dams,



                                                  6
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 7 of 36




diversions, and pollution on the Colorado Plateau. Living Rivers articulates a conservation ethic

of achieving ecological restoration balanced with meeting human needs. Living Rivers regularly

comments on and protests proposed BLM activities, including oil and gas lease sales including

the sale at issue in this litigation. Living Rivers’ members benefit from BLM’s compliance with

federal laws, including NEPA and the APA. Living Rivers brings this action on its own behalf

and on behalf of its members.

       16.     Plaintiffs are collectively referred to herein as “SUWA.”

       17.     SUWA members frequently visit and enjoy the Labyrinth Canyon Wilderness and

San Rafael Desert region, the federal public lands at issue in this case. For decades, Mr. Ray

Bloxham, an employee and member of the Alliance, as well as a member of NRDC, the Center,

and Living Rivers has visited and enjoyed the public lands encompassed by and surrounding the

Twin Bridges Lease. Specifically, Mr. Bloxham first visited this area in 1999 and has continued

to do so dozens of times over the next twenty years. His most recent visit was in October 2020.

Mr. Bloxham has plans to return to this area within the next six months, and intends to continue

to visit the Labyrinth Canyon Wilderness and San Rafael Desert for years to come. Mr. Bloxham

particularly enjoys the scenic views and largely untrammeled nature of the area, including its

clean air, natural quiet, untrammeled vistas, and solitude. Mr. Bloxham also appreciates and

enjoys the area’s abundant wildlife and cultural and archaeological resources.

       18.     SUWA’s and its members’ interests have been impaired and irreparably harmed,

and continue to be affected and permanently harmed, by BLM’s decisions to illegally offer, sell,

and issue the Twin Bridges Lease. SUWA’s members also have a substantial interest in ensuring

that BLM complies with its procedural and substantive legal obligations and policies. SUWA’s

members benefit from BLM’s compliance with federal laws, including NEPA. SUWA’s



                                                 7
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 8 of 36




members expect that BLM will comply with all federal environmental laws including NEPA and

its action forcing mechanisms in order to make informed decisions. SUWA’s members’ interests

will also be affected and irreparably harmed by BLM’s imminent approval of the Twin Bridges

Drilling Project which will authorize permanent, irreparable harm to the federal public lands

surrounding and immediately adjacent to the Labyrinth Canyon Wilderness. These development

activities include, but are not limited to, clearing and construction of access roads and well pads,

long-term if not permanent destruction of native soils and vegetation, noise and GHG emissions

from vehicles and drill rigs, and industrialization of this remote area that will cause immediate,

as well as sustained and prolonged damage to the environment. This will impair SUWA’s

members’ use and enjoyment of this area, as well as adjacent public lands. The relief sought

herein will redress these resulting harms.

       19.     Defendant DAVID BERNHARDT is sued in his official capacity as Secretary of

the United States Department of the Interior. In that capacity, he is responsible for ensuring that

the agencies within the Department, including BLM, comply with all applicable laws and

regulations, including NEPA and the Federal Land Policy and Management Act (“FLPMA”), 43

U.S.C. §§ 1701-1787. Based on information and belief, direction to expedite approval of the

Twin Bridges Drilling Project and development of the Twin Bridges Lease, is coming from

Secretary Bernhardt himself or from his assigns at his direction. Secretary Bernhardt is

ultimately responsible for the decision challenged here.

       20.     Defendant WILLIAM PERRY PENDLEY is sued in his official capacity as de

facto Acting Director of BLM. 2 In that capacity, he is responsible for managing publicly owned



2
 In 2020, the United States District Court for the District of Montana held that Mr. Pendley has
been unlawfully serving as the agency’s acting Director. See Bullock v. U.S. Bureau of Land
Mgmt., No. 4:20-cv-00062-BMM, ECF No. 25 (D. Mont. Sept. 25, 2020). In response, Mr.
                                                 8
           Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 9 of 36




lands and minerals in accordance with federal law. BLM is the agency that manages and leased

the public lands in Utah at issue in this case. Acting Director Pendley is ultimately responsible

for the decision challenged here.

         21.      Defendant KENT HOFFMAN is sued in his official capacity as Deputy State

Director, Division of Lands and Minerals, of BLM’s Utah State Office. Deputy State Director

Hoffman is responsible for overseeing Utah BLM’s minerals program, including the oil and gas

leasing decision at issue in this lawsuit. He signed the Decision Record (“DR”) and Protest

Decision denying the Alliance’s protest of the leasing decision at issue. Deputy State Director

Hoffman is ultimately responsible for the decision challenged here.

                                      LEGAL FRAMEWORK

   I.          Administrative Procedure Act

         22.      The APA is a limited waiver of sovereign immunity and authorizes judicial

review of agency action. It provides that courts “shall . . . hold unlawful and set aside agency

action, findings, and conclusions found to be[] arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law; . . . in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right; . . . [or] without observance of procedure required by law.”

5 U.S.C. § 706(2)(A), (C), (D).

   II.         National Environmental Policy Act

         23.      NEPA “is our basic national charter for protection of the environment.” 40 C.F.R.

§ 1500.1(a). NEPA has two primary objectives: (1) to foster informed decisionmaking by

requiring agencies to consider the environmental impacts of their proposed actions, and (2) to



Pendley changed his job title, but not his duties. Nominally, Mr. Pendley is now BLM’s “Deputy
Director, Policy and Programs.” However, Mr. Pendley in fact continues to serve—unlawfully—
as BLM’s Acting Director.
                                                  9
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 10 of 36




ensure that agencies inform the public that they have considered environmental concerns in their

decisionmaking. See id. § 1500.1(c).

       24.     NEPA achieves its purpose through action forcing procedures requiring agencies

to take a hard look at environmental consequences of their actions and authorizations.

       25.     The Council on Environmental Quality (“CEQ”) regulations implementing

NEPA 3 require agencies to “integrate the NEPA process with other planning at the earliest

possible time to insure that planning and decisions reflect environmental values, to avoid delays

later in the process, and to head off potential conflicts.” Id. § 1501.2.

       26.     Federal agencies must comply with NEPA before there are “any irreversible and

irretrievable commitments of resources which would be involved in the proposed action should it

be implemented.” 42 U.S.C. § 4332(2)(C)(v); see also 40 C.F.R. §§ 1501.2, 1502.5(a). “In the

fluid minerals program, this [irreversible] commitment occurs at the point of lease issuance.”

BLM, H-1624-1 Planning for Fluid Mineral Resources § I.B.2, at I-2 (Jan. 28, 2013).

       27.     To accomplish these purposes, NEPA requires that all federal agencies prepare a

“detailed statement” regarding all “major federal actions significantly affecting the quality of the

human environment.” 42 U.S.C. § 4332(2)(C). This statement, known as an environmental

impact statement (“EIS”) must, among other things, rigorously explore and objectively evaluate

all reasonable alternatives, analyze all direct, and indirect, and cumulative environmental

impacts, and include a discussion of the means to mitigate adverse environmental impacts. 40

C.F.R. §§ 1502.14, 1502.16.




3
  On September 14, 2020, the Council on Environmental Quality’s revised NEPA regulations
went into effect. See generally 85 Fed. Reg. 43304 (July 16, 2020). However, the Lease Sale
DNA and accompanying DR were signed in February 2019 and are subject to the NEPA
regulations in effect at that time.
                                                  10
           Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 11 of 36




       28.     An agency may also prepare an environmental assessment (“EA”) to determine

whether an EIS is necessary. Id. §§ 1501.3, 1508.9. An EA must include a discussion of

alternatives and the environmental impacts of the action. Id. § 1508.9.

       29.     If an agency decides not to prepare an EIS, an EA must “provide sufficient

evidence” to support a Finding of No Significant Impact. Id. § 1508.9(a)(1). Such evidence must

demonstrate that the action “will not have a significant effect on the human environment.” Id. §

1508.13.

       30.     NEPA requires agencies to take a hard look at the direct, indirect, and cumulative

impacts of a proposed action to inform its decision about whether the agency must prepare an

EIS because a proposed action significantly impacts the environment. Id. §§ 1502.16(a)-(b),

1508.7, 1508.8.

       31.     Direct impacts are those impacts “caused by the action and [that] occur at the

same time and place.” Id. § 1508.8(a).

       32.     Indirect impacts are “caused by the action and are later in time or farther removed

in distance, but are still reasonably foreseeable.” Id. § 1508.8(b).

       33.     Cumulative impacts are “the impact[s] on the environment which result[] from the

incremental impact of the action when added to other past, present, and reasonably foreseeable

future actions regardless of what agency (Federal or non-Federal) or person undertakes such

other actions. Cumulative impacts can result from individually minor but collectively significant

actions taking place over a period of time.” Id. § 1508.7.

       34.     NEPA allows an agency to “tier” a site-specific environmental analysis for a

project to a broader EIS or EA for a program or plan under which the subsequent project is

carried out. Id. § 1508.28. When an agency tiers a site-specific analysis to a broader EIS or EA,



                                                 11
            Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 12 of 36




“the subsequent statement or environmental assessment need only summarize the issues

discussed in the broader statement and incorporate discussions from the broader statement by

reference and shall concentrate on the issues specific to the subsequent action.” Id. § 1502.20.

          35.      The Department of the Interior’s NEPA regulations contemplate that BLM may

consider whether existing EISs or EAs “adequately assess[] the environmental effects of the

proposed action and reasonable alternatives.” Id. § 46.120(c). If so, BLM may rely on a DNA to

fulfill its NEPA obligations. See id. To rely on a DNA, an agency must evaluate “whether new

circumstances, new information or changes in the action or its impacts not previously analyzed

may result in significantly different environmental effects.” Id. BLM must explain why “any

previously unanalyzed effects are not significant.” Id. § 46.140(c). See generally 43 C.F.R. §

46.20 (explaining that Department of the Interior’s NEPA regulations “supplement[], and is to be

used in conjunction with, the CEQ regulations except where it is inconsistent with other statutory

requirements.”).

          36.      DNAs are not NEPA documents, do not contain NEPA analysis, and are not

expressly identified in CEQ’s NEPA regulations. They are instead an administrative convenience

created by the Department of the Interior. As such, BLM’s decision to rely on a DNA must rise

or fall solely on the analyses contained in the existing EISs and EAs, to which BLM is tiering in

a particular instance.

   III.         Oil and Gas Development on Public Lands

          37.      BLM manages onshore oil and gas development through a three-stage process: (1)

land use planning, (2) leasing, and (3) approval of drilling proposals.

          38.      First, pursuant to FLPMA, BLM develops a programmatic land use plan, known

as a Resource Management Plan (“RMP”), specifying which lands will be open and which will



                                                 12
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 13 of 36




be closed to oil and gas leasing, and stipulations and conditions that may be placed on any such

development. See 43 U.S.C. § 1712(a). An RMP does not mandate leasing any specific lands for

oil and gas development.

        39.      Second, BLM may offer leases for the development of specific tracts of public

lands. See 43 C.F.R. § 1610.5-3; id. §§ 3120-3120.7-3. BLM has considerable discretion to

determine which lands will be leased and is not obligated to offer any particular tract of public

land that has been nominated by industry for leasing. The issuance of a surface occupancy lease

gives the lessee a right to use some of the land for oil and gas development. Id. § 3101.1-2.

Pursuant to a change made in the Dingell Act, an oil and gas lessee can drill for and develop

helium and continue to hold an oil and gas lease without also producing paying quantities of oil

and gas. Pub. L. 116-9, 133 Stat 580, Section 1109.

        40.      Third, lessees must submit, and BLM must approve, applications for permits to

drill before a lease may be developed. Id. § 3162.3-1(c). If a lease is issued without non-waivable

no-surface occupancy stipulations, then BLM cannot outright prohibit surface development on

that lease. Id. § 3101.1-2. A lessee must obtain a right-of-way or other appropriate authorization

from BLM to conduct off-lease activities related to development of its lease, such a road or drill

pad construction, 43 C.F.R. Part 2800, or drill through unleased lands. Id. Subpart 2920.

        41.      A lessee intending to drill for and produce helium submits the same application to

BLM for a permit to drill as for conventional oil and gas.

                                   FACTUAL BACKGROUND

   I.         The Climate Crisis

        42.      Helium extraction entails the same processes as natural gas extraction. Though

helium gas is not used for energy production, the gas exists in natural gas deposits and must be



                                                 13
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 14 of 36




extracted with, and separated from, other hydrocarbons. Moreover, an oil and gas lease—even if

intended to be used for helium development—also allows a developer to extract oil and gas from

the same lands. For these reasons, helium development can contribute to climate change in the

same manner as energy development.

       43.     The climate crisis has been intensively studied at global, national, and regional

scales. The scientific evidence is clear and compelling—climate change is being fueled by the

human-caused release of GHG emissions, in particular carbon dioxide and methane.

       44.     Carbon dioxide is the leading cause of climate change and the most emitted GHG

in the United States. According to a 2019 United States Environmental Protection Agency

(“EPA”) report, Inventory of U.S. Greenhouse Gas Emissions and Sinks, 1990-2018, carbon

dioxide comprised 81.3 percent of total U.S. GHG emissions, or 5.424 billion metric tons. 4 “The

largest source of [carbon dioxide], and of overall [GHG] emissions, was fossil fuel combustion.”

Id. at ES-9. “Within the United States, fossil fuel combustion accounted for 92.8 percent of

[carbon dioxide] emissions in 2018.” Id. at ES-11. Carbon dioxide emissions “from fossil fuel

combustion has accounted for approximately 76 percent of [global warming potential]-weighted

total U.S. gross emissions” since 1990.” Id.

       45.     The Intergovernmental Panel on Climate Change (“IPCC”) is a Nobel Prize-

winning scientific body within the United Nations that reviews and assesses the most recent

scientific, technical, and socio-economic information relevant to our understanding of climate

change. The IPCC has identified the heat-trapping effect—or global warming potential—of




4
  Report available at https://www.epa.gov/sites/production/files/2020-04/documents/us-ghg-
inventory-2020-main-text.pdf (last visited Dec. 11, 2020).
                                                14
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 15 of 36




methane as 36 times more potent than carbon dioxide over a 100-year period and 87 times more

potent over a 20-year period.

       46.       In a 2014 summary to policymakers, the IPCC discussed our understanding of

human-caused climate change. Among other things, the IPCC stated:

             •   Human influence on the climate system is clear, and recent anthropogenic
                 emissions of greenhouse gases are the highest in history. Recent climate changes
                 have had widespread impacts on human and natural systems.

             •   Warming of the climate system is unequivocal, and since the 1950s, many of the
                 observed changes are unprecedented over decades to millennia. The atmosphere
                 and ocean have warmed, the amounts of snow and ice have diminished, and sea
                 level has risen.

             •   Anthropogenic GHG emissions have increased since the preindustrial era, driven
                 largely by economic and population growth, and are now higher than ever. This
                 has led to atmospheric concentrations of carbon dioxide, methane, and nitrous
                 oxide that are unprecedented in at least the last 800,000 years. Their effects,
                 together with those of other anthropogenic drivers, have been detected throughout
                 the climate system and are extremely likely to have been the dominant cause of
                 the observed warming since the mid-20th century.

             •   In recent decades, changes in climate have caused impacts on natural and human
                 systems on all continents and across the oceans. Impacts are due to observed
                 climate change, irrespective of its cause, indicating the sensitivity of natural and
                 human systems to changing climate.

             •   Continued emission of greenhouse gases will cause further warming and long-
                 lasting changes in all components of the climate system, increasing the likelihood
                 of severe, pervasive, and irreversible impacts for people and ecosystems. Limiting
                 climate change would require substantial and sustained reductions in GHG
                 emissions which, together with adaptation, can limit climate change risks.

             •   Surface temperature is projected to rise over the 21st century under all assessed
                 emission scenarios. It is very likely that heat waves will occur more often and last
                 longer, and that extreme precipitation events will become more intense and
                 frequent in many regions. The ocean will continue to warm and acidify, and
                 global mean sea level will continue to rise. 5

5
 IPCC AR5, Summary for Policymakers (March 2014),
https://www.ipcc.ch/site/assets/uploads/2018/02/AR5_SYR_FINAL_SPM.pdf (last visited Dec.
11, 2020).


                                                  15
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 16 of 36




       47.       More recently, the IPCC reaffirmed the severe impacts from the climate crisis and

that rapid action away from fossil fuels is needed if we are to limit the impacts of climate

change:

             •   Human activities are estimated to have caused approximately 1.0°C of global
                 warming above pre-industrial levels, with a likely range of 0.8°C to 1.2°C. Global
                 warming is likely to reach 1.5°C between 2030 and 2052 if it continues to
                 increase at the current rate.

             •   Warming from anthropogenic emissions from the pre-industrial period to the
                 present will persist for centuries to millennia and will continue to cause further
                 long-term changes in the climate system, such as sea level rise, with associated
                 impacts but these emissions alone are unlikely to cause global warming of 1.5°C.

             •   Climate models project robust differences in regional climate characteristics
                 between present-day and global warming of 1.5°C, and between 1.5°C and 2°C.
                 These differences include increases in: mean temperature in most land and ocean
                 regions, hot extremes in most inhabited regions, heavy precipitation in several
                 regions, and the probability of drought and precipitation deficits in some regions.

             •   Climate-related risks to health, livelihoods, food security, water supply, human
                 security, and economic growth are projected to increase with global warming of
                 1.5°C and increase further with 2°C.

             •   Pathways limiting global warming to 1.5°C with no or limited overshoot would
                 require rapid and far-reaching transitions in energy, land, urban and infrastructure
                 (including transport and buildings), and industrial systems (high confidence).
                 These systems transitions are unprecedented in terms of scale, but not necessarily
                 in terms of speed, and imply deep emissions reductions in all sectors, a wide
                 portfolio of mitigation options and a significant upscaling of investments in those
                 options (medium confidence). 6

       48.       The western United States is particularly susceptible to the effects of climate

change. The West is already experiencing increasing temperatures, prolonged droughts and

catastrophic wildfires, with widespread impacts across its forests, wildlife, and human

communities. Local economies, which are reliant on consistent precipitation and snowfall for


6
 SR 15, Global Warming of 1.5°: Summary for Policy Makers (Oct. 2018),
https://report.ipcc.ch/sr15/pdf/sr15_spm_final.pdf (last visited Dec. 11, 2020).
                                                  16
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 17 of 36




surface and groundwater recharge, agriculture, recreation, and other uses, have also seen

significant adverse impacts.

       49.       Additionally, the United States Global Change Research Program, a collaboration

of thirteen federal agencies including BLM, has prepared a series of National Climate

Assessments. With particular regard to the Southwest Region—which includes Utah—the Third

National Climate Assessment 7 provided the following overview:

             •   Snowpack and streamflow amounts are projected to decline in parts of the
                 Southwest, decreasing surface water supply reliability for cities, agriculture, and
                 ecosystems.

             •   The Southwest produces more than half of the nation’s high-value specialty crops,
                 which are irrigation-dependent and particularly vulnerable to extremes of
                 moisture, cold, and heat. Reduced yields from increasing temperatures and
                 increasing competition for scarce water supplies will displace jobs in some rural
                 communities.

             •   Increased warming, drought, and insect outbreaks, all caused by or linked to
                 climate change, have increased wildfires and impacts to people and ecosystems in
                 the Southwest. Fire models project more wildfire and increased risks to
                 communities across extensive areas.

             •   Projected regional temperature increases, combined with the way cities amplify
                 heat, will pose increased threats and costs to public health in southwestern cities,
                 which are home to more than 90% of the region’s population. Disruptions to
                 urban electricity and water supplies will exacerbate these health problems.

       50.       The Fourth National Climate Assessment, 8 released in 2018, notes that

temperatures have already “increased across almost all of the Southwest region from 1901 to

2016,” magnifying the impacts of drought and wildfire. For example, hotter temperatures have

already contributed to reductions in snowpack, amplifying drought conditions in the Colorado

River Basin. The Assessment also estimated that the area burned by wildfire across the western


7
  Available at https://nca2014.globalchange.gov/report/regions/southwest (last visited Dec. 11,
2020).
8
  Available at https://nca2018.globalchange.gov/ (last visited Dec. 11, 2020).
                                                  17
            Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 18 of 36




United States between 1984 and 2015 was twice what would have burned had climate change not

occurred.

       51.      Future projections for the region from the Fourth National Climate Assessment

are even more alarming. Climate change threatens to lead to “to aridification (a potentially

permanent change to a drier environment) in much of the Southwest, through increased

evapotranspiration, lower soil moisture, reduced snow cover, earlier and slower snowmelt, and

changes in the timing and efficiency of snowmelt and runoff.” Climate change-related drought

has already had massive impacts on food production and the agricultural economy of rural areas

in the Southwest, and poses a long-term threat to regional food security.

              A. BLM’s Oil and Gas Leasing Program’s Contribution to the Climate Crisis

       52.      BLM’s oil and gas leasing program contributes vast amounts of GHG pollution to

the atmosphere. BLM manages nearly 700 million acres of subsurface minerals, and estimates

that about half of this federal mineral estate contains oil and/or natural gas. Currently, over 25

million acres of federally managed lands are leased for oil and gas development.

       53.      According to the most recent data available from the United States Geological

Survey (“USGS”), “[n]ationwide emissions from fossil fuels produced on Federal lands in 2014

were 1,279.0 million metric tons of carbon dioxide equivalent (MMT CO2 Eq.) for [CO2], 47.6

MMT CO2 Eq. for methane . . . and 5.5 MMT CO2 Eq. for nitrous oxide.” 9 These emissions

totals represent “23.7 percent of national emissions for CO2, 7.3 percent for [methane], and 1.5

percent for [nitrous oxide] over” a ten year period. 10




9
  USGS, Federal Lands Greenhouse Gas Emissions and Sequestration in the United States:
Estimates for 2005-14 at 1 (2018), https://pubs.usgs.gov/sir/2018/5131/sir20185131.pdf (last
visited Dec. 11, 2020).
10
   Id.
                                                 18
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 19 of 36




                 B. The Trump Administration’s Attacks on Climate Change Science

       54.        The Trump administration has repeatedly attacked, and continues to attack, the

well-established science and data regarding the climate crisis and restricted federal agencies’

abilities to research, disseminate, or rely on scientific data and information related to the climate

crisis. The Union of Concerned Scientists (“Concerned Scientists”) maintains a running list of

these growing attacks on science. 11 This list includes, but is not limited to:

             •    Suppressing EPA scientist from commenting on stream and wetlands
                  protections. 12

             •    Delaying a USGS press release on climate change for months and then releasing a
                  highly edited version that removed references to the study’s main findings. 13

             •    Restricting the public’s access to climate change research. 14

             •    Suppressing climate science from Congressional testimony. 15

             •    Ordering federal agency scientists to conduct less accurate climate change
                  science. 16




11
   Available at https://www.ucsusa.org/center-science-and-democracy/attacks-on-science (last
visited Dec. 11, 2020).
12
   See Concerned Scientists, EPA Scientists Were Suppressed from Commenting on Stream and
Wetland Protections, https://www.ucsusa.org/resources/attacks-on-science/scientists-were-
suppressed-commenting-stream-and-wetland-protections (March 6, 2020).
13
   See Concerned Scientists, Climate Change Research Downplayed at the U.S. Geological
Survey, https://www.ucsusa.org/center-science-and-democracy/attacks-on-science/climate-
change-research-downplayed-us-geological (July 17, 2019).
14
   See Concerned Scientists, USDA Restricts the Public’s Access to Climate Change Research,
https://www.ucsusa.org/center-science-and-democracy/attacks-on-science/usda-restricts-public-
s-access-climate-change (July 12, 2019).
15
   See Concerned Scientists, The White House Suppressed Science from Congressional
Testimony, https://www.ucsusa.org/center-science-and-democracy/attacks-on-science/white-
house-suppressed-science-congressional (June 19, 2019).
16
   See Concerned Scientists, Trump Administration Orders Scientists to Conduct Less Accurate
Climate Change Science, https://www.ucsusa.org/center-science-and-democracy/attacks-on-
science/trump-administration-orders-scientists-conduct-less (June 3, 2019).
                                                   19
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 20 of 36




             •   Restricting the use of scientific information by federal agencies to inform
                 policies. 17

             •   Hiding (or burying) information and data that shows the harms of oil and gas
                 exploration and development to climate change, ecosystems, and threatened and
                 endangered species. 18

             •   Rescinding policies that promote science-based decisionmaking. 19

             •   Restricting scientists, including those at the Department of the Interior, from
                 attending or presenting at scientific conferences. 20

       55.       President Trump himself has repeatedly questioned the clearly-established

scientific link between GHG emissions and climate change. Mr. Trump has referred to the

climate crisis as “mythical,” “non-existent,” an “expensive hoax,” and “based on faulty science

and manipulated data.” 21




17
   See Concerned Scientists, The White House Restricts Science, Potentially Causing the Best
Available Science to Disappear from Policymaking, https://www.ucsusa.org/center-science-and-
democracy/attacks-on-science/white-house-restricts-science-potentially-causing (May 20, 2019).
18
   See Concerned Scientists, Scientists’ concerns on oil and gas operations in Alaska are buried
by the Trump administration, https://www.ucsusa.org/center-science-and-democracy/attacks-on-
science/scientists-concerns-oil-and-gas-operations-alaska (April 12, 2019); Concerned Scientists,
Trump Administration Hides Oil Exploration Harms to Polar Bears,
https://www.ucsusa.org/center-science-and-democracy/attacks-on-science/trump-administration-
hides-oil-exploration-harms (Feb. 13, 2019).
19
   See Concerned Scientists, Trump Administration Rescinds Policy that Promoted Science-
Based Decision-making for National Parks, https://www.ucsusa.org/center-science-and-
democracy/attacks-on-science/trump-administration-rescinds-policy-promoted (July 27, 2018).
20
   See Concerned Scientists, DOI Restricts Scientists From Attending Scientific Conferences,
https://www.ucsusa.org/center-science-and-democracy/attacks-on-science/doi-restricts-scientists-
attending-conferences (July 10, 2018).
21
   Dylan Matthews, Donald Trump has tweeted climate change skepticism 115 times. Here’s all
of it, Vox, June 1, 2017, https://www.vox.com/policy-and-politics/2017/6/1/15726472/trump-
tweets-global-warming-paris-climate-agreement. See also Peter Baker et al., As Trump Again
Rejects Science, Biden Calls Him a “Climate Arsonist’, NYTimes (Sept. 14, 2020),
https://www.nytimes.com/2020/09/14/us/politics/trump-biden-climate-change-fires.html
(explaining that President Trump, referring to climate science, stated that “I don’t think science
knows” what is actually happening).
                                                  20
           Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 21 of 36




         56.      The Trump administration’s de facto policy of climate change denial does not

change reality or science.

         57.      In keeping with President Trump’s skepticism regarding the public health and

environmental impacts of the climate crisis, his administration has explicitly pursued a policy of

American “energy dominance,” based on a dramatic expansion of fossil fuel leasing and

development across the nation, at the expense of environmental protections and public

participation in agency decisionmaking.

         58.      Shortly after President Trump took office in January 2017, BLM’s Washington,

D.C. headquarters office implemented new policies to “streamline” oil and gas leasing to align

with what the President termed his “energy dominance” agenda. Among other things, BLM took

steps to: (1) eliminate opportunities for public engagement in the agency’s leasing decisions, (2)

eliminate the agency’s obligation to fully analyze site-specific impacts of leasing and

development, and (3) eliminate any additional identified “burdens” on oil and gas leasing and

development.

         59.      Since the start of 2017, BLM has dutifully implemented the Trump

administration’s energy dominance agenda. For example, the number of leases BLM has offered

for sale in Utah increased more than seven-fold compared to a similar timeframe during the

Obama administration.

   II.         BLM’s Issuance of the Twin Bridges Lease

                A. The Development of the San Rafael Desert Master Leasing Plan

         60.      Under Obama administration policies, the Twin Bridges Lease would never have

been issued in its current form. In May 2010, BLM released Instruction Memorandum No. 2010-

117, entitled “Oil and Gas Leasing Reform – Land Use Planning and Lease Parcel Reviews”



                                                 21
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 22 of 36




(hereinafter, “IM 2010-117”). 22 To better balance oil and gas leasing and development and

environmental protection, IM 2010-117 introduced the Master Leasing Plan (“MLP”) concept.

See id. §§ II. The MLP concept recognized that in certain instances BLM’s land use plans (i.e.,

RMPs) were outdated and that “additional planning and analysis may be necessary prior to new

oil and gas leasing because of changing circumstances, updated policies, and new information.”

Id. § II. In such instances, “the MLP process will be conducted before lease issuance and will

reconsider RMP decisions pertaining to leasing.” Id. (emphasis added). The preparation of an

MLP was “required” when, among other factors, “[a]dditional analysis or information is needed

to address likely resource or cumulative impacts” including to “air quality.” Id. BLM could also

use MLPs as a tool to impose “[r]equirements to reduce or capture emissions.” Id.

       61.     Shortly after the release of IM 2010-117, BLM determined that an MLP was

“required” for the public lands in the San Rafael Desert, including the lands encompassing the

now-designated Labyrinth Canyon Wilderness and the Twin Bridges Lease. See BLM, San

Rafael Desert Master Leasing Plan Fact Sheet, Price and Richfield Field Offices, Utah at 1

(undated). 23 BLM stated that completion of the San Rafael Desert MLP was “warranted before

new mineral leasing and development are allowed.” BLM, San Rafael Desert Master Leasing

Plan, Purpose and Need, at *2 (undated). 24

       62.     BLM did not offer any oil and gas leases for development in the San Rafael

Desert MLP area from 2010-2016, “in order to preserve potential alternatives for” the eventual



22
   Available at https://www.blm.gov/policy/im-2010-117 (last visited Dec. 11, 2020).
23
   Available at
https://eplanning.blm.gov/public_projects/nepa/61781/75437/83351/SRD_MLP_Fact_Sheet.doc
x (last visited Dec. 12, 2020).
24
   Available at
https://eplanning.blm.gov/public_projects/nepa/61781/75437/83361/SRD_MLP_Purpose_and_N
eed.pdf (last visited Dec. 12, 2020).
                                               22
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 23 of 36




MLP. Letter from Utah-BLM Acting State Director, to BLM Assistant Director, Energy,

Minerals and Realty Management Directorate at 2 (Aug. 14, 2015). 25

       63.     In the fall of 2015, BLM began preparing the San Rafael Desert MLP. Among

other things, the agency prepared a draft EA for the MLP, a preliminary alternatives document, a

Reasonably Foreseeable Development Scenario, held public meetings, and invited public

comments on the MLP proposal. 26 Importantly, under the MLP, BLM would not have allowed

any surface development of the lands encompassing the Twin Bridges Lease. In every action

alternative in the draft EA, the lands were either limited to “no surface occupancy” leasing, or

closed to leasing altogether.

       64.     After BLM abandoned the MLP process in 2017 to comply with the Trump

administration’s “energy dominance” agenda, the Alliance submitted a Freedom of Information

Act (“FOIA”) request regarding the San Rafael Desert MLP. That FOIA request resulted in the

production of 2,016 documents, totaling 20,107 pages. These documents contain hundreds of

statements regarding the need for the MLP, the lack of existing information and data, and

demonstrate that for more than eighteen months BLM diligently worked toward completing the

San Rafael Desert MLP.

             B. The Trump Administration Reverses Course on the San Rafael Desert MLP.

       65.     Two months after taking office President Trump issued Executive Order No.

13,783, entitled “Promoting Energy Independence and Economic Growth.” See generally 82


25
  Available at https://suwa.org/wp-content/uploads/Updated-Utah-Master-Leasing-Plan-MLP-
Strategy-8.14.15.pdf (last visited Dec. 14, 2020).
26
   The majority of this information is available at https://eplanning.blm.gov/eplanning-
ui/project/61781/570 (last visited Dec. 11, 2020). The draft EA is available at
https://suwa.org/wp-content/uploads/SanRafael_MLP_EA_Draft.pdf (last visited Dec. 14, 2020).


                                                23
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 24 of 36




Fed. Reg. 16093 (March 28, 2017). This Executive Order required administrative agencies,

including BLM, to “review all existing . . . orders, guidance documents, policies, and any other

similar agency actions . . . that potentially burden the development or use of domestically

produced energy resources, with particular attention to oil [and] natural gas.” Id.

       66.     Soon thereafter, the Secretary of the Interior issued Secretarial Order No. 3354,

entitled “Supporting and Improving the Federal Onshore Oil and Gas Leasing Program and

Federal Solid Mineral Leasing Program.” See generally Sec. of the Interior, Order No. 3354

(July 5, 2017). 27 This order directed BLM to “identify additional steps to enhance exploration

and development of Federal onshore oil and gas resources.” Id. § 3(b). It further required that

BLM “identify any provisions in [its] existing policy and guidance documents that would impede

BLM’s plans to carry out quarterly oil and gas lease sales or its efforts to enhance exploration

and development of Federal onshore oil and gas resources.” Id. § 4(b)(1).

       67.     In response to Executive Order 13,783 and Secretarial Order 3354, BLM’s

Washington, D.C. office issued Instruction Memorandum No. 2018-034, entitled “Updating Oil

and Gas Leasing Reform – Land Use Planning and Lease Parcel Reviews” (Jan. 31, 2018)

[hereinafter, “IM 2018-34”]. 28 IM 2018-34 replaced BLM’s longstanding oil and gas leasing

policy, IM 2010-117, and established the framework for how BLM would implement the Trump

administration’s energy dominance agenda. Among other things, IM 2018-34: (1) eliminated the

MLP concept; (2) eliminated or significantly restricted opportunities for public involvement in

oil and gas leasing decisions; and (3) encouraged BLM to rely on existing NEPA analyses rather




27
   Available at https://www.doi.gov/sites/doi.gov/files/uploads/doi-so-3354.pdf (last visited Dec.
11, 2020).
28
   Available at https://www.blm.gov/policy/im-2018-034 (last visited Dec. 11, 2020).
                                                 24
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 25 of 36




than prepare site-specific NEPA analysis in order to “streamline” oil and gas leasing and

development. See id. §§ II, III.B.5, III.D.

        68.    BLM did not prepare NEPA analysis or provide a reasoned explanation for why

the MLP concept (including the San Rafael Desert MLP) was no longer required. Instead, citing

to the aforementioned Executive Order and Secretarial Order, BLM stated only that “Master

leasing Plans . . . have created duplicative layers of NEPA review. This policy, therefore,

eliminates the use of MLPs.” Id. § II.

        69.    When rescinding its plan to complete the San Rafael Desert MLP, BLM stated

only:

        The preparation of an Environmental Assessment associated with the San Rafael
        [Desert] Master Leasing Plan Amendment is no longer required, and the process is
        hereby terminated.

        83 Fed. Reg. 32681, 32681 (July 13, 2018).

        70.    With these perceived “burdens” on oil and gas leasing and development

eliminated, BLM proceeded to offer hundreds of oil and gas leases in former-MLP areas,

including the San Rafael Desert. BLM offered the Twin Bridges Lease at its December 2018

lease sale.

              C. The December 2018 Lease Sale

        71.    BLM prepared a DNA to offer the Twin Bridges Lease for sale and development

at the agency’s December 2018 Utah-BLM lease sale. See generally BLM, Determination of

NEPA Adequacy, DOI-BLM-UT-G020-2018-0057-DNA, Price Field Office December 2018

Competitive Oil and Gas Lease Sale (Oct. 2018) (referred to herein as the “Lease Sale DNA”). 29




29
  Available at https://eplanning.blm.gov/public_projects/nepa/116617/166175/202487/2019-02-
08_-_PFO_DNA_Final.pdf (last visited Dec. 14, 2020).
                                                25
             Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 26 of 36




           72.   The DNA relied on other, previously prepared NEPA documents—lease sale EAs

prepared for other public lands in the state—for all direct, indirect, and cumulative impacts

analysis. These prior NEPA documents did not analyze and disclose the impacts of offering the

Twin Bridges Lease for development.

           73.   Further, the leases at issue in the NEPA documents relied upon in the Lease Sale

DNA were not the only leases offered by BLM for development. Rather, in line with the Trump

administration’s “energy dominance” agenda, over the past four years BLM has offered, sold,

and issued numerous oil and gas leases across the West, including many in Utah. This includes

hundreds of leases, covering hundreds of thousands of acres of public lands, including in the San

Rafael Desert.

           74.   During this same period of time, a Utah state agency—the Utah School and

Institutional Trust Lands Administration (“SITLA”)—offered and sold numerous oil and gas

leases for development on state-owned lands in Utah, including near the Twin Bridges Lease.

BLM is aware of SITLA’s oil and gas leasing activity.

           75.   The following map shows the leasing activity in the San Rafael Desert from 2016-

2018: 30




30
  The Twin Bridges Lease is shown in pink and indicated in the legend as “BLM – December
2018.” The “BLM – September 2018” leases, shown in blue, were offered at the September 2018
lease sale and are all suspended, for the reasons discussed herein. The “BLM – Suspended
Leases,” shown in orange, were previously suspended as a result of other litigation.
                                                 26
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 27 of 36




       76.     BLM did not analyze and disclose the cumulative impacts of offering the Twin

Bridges Lease for development when viewed together with these other federal and state leasing

decisions. This includes, but is not limited to, their cumulative impacts on GHG emissions and

climate change, lands with wilderness characteristics, wildlife (including pollinators), water

quality and quantity, viewsheds, soils, and soundscapes.

       77.     BLM did not allow the public an opportunity to review and comment on the Lease

Sale DNA. Instead, the agency posted the signed, final, DNA to its ePlanning project website

and required the public to protest that leasing decision in a shortened ten-day period rather than




                                                27
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 28 of 36




the usual thirty-day protest period, without providing a reasoned explanation for the highly

truncated protest period.

       78.     The Alliance and others protested the Lease Sale DNA. BLM denied that protest.

             D. BLM Is Forced to Suspend Certain Oil and Gas Leasing Decisions on Account
                of Its Failure to Fully Analyze GHG Emissions and Climate Change Impacts

       79.     On March 19, 2019, this Court issued a decision in WildEarth Guardians v. Zinke

(“WildEarth Guardians”), 368 F. Supp. 3d 41 (March 19, 2019) (Contreras, J.). This Court held

that BLM violated NEPA when it failed to fully analyze all reasonably foreseeable GHG

emissions and climate change impacts of certain oil and gas leasing decisions for BLM-managed

lands in Wyoming. Among other things, BLM failed to: (1) quantify GHG emissions of oil and

gas leasing and development (including downstream GHG emissions), and (2) analyze the GHG

emissions of all past, present, and reasonably foreseeable oil and gas leasing decisions for public

lands across the United States. See id. at 67-78.

       80.     The Court’s decision in WildEarth Guardians has had broad ramifications across

the country, with regard to oil and gas leasing and development. In response to WildEarth

Guardians, BLM’s Utah Office has recognized that it violated the law in numerous NEPA

analyses regarding GHG emissions and climate change prepared to justify the sale hundreds of

oil and gas leases. This includes the NEPA documents and analyses prepared for BLM’s 2014,

2015, 2016, 2017, and 2018 lease sales in Utah including—importantly—the December 2018

lease sale at which the Twin Bridges Lease was sold.

       81.     BLM has explained the facts surrounding its legally inadequate GHG emissions

and climate change analysis for these leasing decisions (including the Lease Sale DNA) in the

following manner:




                                                    28
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 29 of 36




       Following the issuance of the court’s [WildEarth Guardians] decision, Utah BLM
       reassessed the adequacy of the EAs, FONSIs, and a determination of NEPA
       adequacy (DNA) supporting the [lease sales at issue in that litigation], in light of
       the court’s decision. Based on that assessment, the BLM concluded that voluntary
       remand for further analysis of GHG emissions and climate under [NEPA] was
       appropriate. 31

       ...

       Since the [WildEarth Guardians] decision was issued, various BLM oil and gas
       lease sales have been challenged (seven administrative appeals to the Interior Board
       of Land Appeals (IBLA) and three judicial challenges in federal district court).
       Each of these proceedings, involve challenges to the BLM’s analysis of GHG
       emissions, similar to what was at issue in the [WildEarth Guardians] litigation. As
       a result, BLM Utah suspended 242 leases associated with the ensuing litigation.

       Following the [WildEarth Guardians] litigation, the BLM determined that the GHG
       emissions and climate change analysis presented in the EAs associated with lease
       sales that occurred between 2014 through 2018 [in Utah], was similar to the NEPA
       analysis at issue in [that court decision]. As such, the BLM decided it was
       appropriate to suspend certain leases that were issued between 2014 and 2018 and
       which were also subject to one of the challenges listed above, while it prepared
       additional NEPA analysis for these resources. As a result, BLM Utah suspended
       242 leases, while it prepared and completed this supplemental NEPA analysis for
       GHG emissions and climate change.

BLM, Supplemental Analysis for Greenhouse Gas Emissions Related to Oil and Gas Leasing in

Utah, Environmental Assessment, DOI-BLM-UT-0000-2021-0001-EA at 6 (Oct. 2020). 32

       82.    BLM has not finalized its “curative” NEPA analysis regarding GHG emissions

and climate change for the leasing decisions discussed supra, including the December 2018

Lease Sale DNA. Nevertheless, BLM is poised to approve the Twin Bridges Drilling Project for



31
   This Court recently held that BLM’s supplemental GHG analysis for the leases at issue in
WildEarth Guardians decision was unlawful because BLM—once again—failed to analyze and
disclose the cumulative GHG emissions and climate change impacts from its nationwide oil and
gas leasing program. See generally WildEarth Guardians v. Bernhardt, --- F. Supp. 3d ---, 2020
WL 6701317 (D.D.C. Nov. 13, 2020) (Contreras, J.).
32
   Available at
https://eplanning.blm.gov/public_projects/2002778/200390662/20027883/250034085/2020-10-
08-DOI-BLM-UT-0000-2021-0001-EA%20GHG-15daypubliccomment.pdf (last visited Dec.
14, 2020).
                                               29
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 30 of 36




that lease—based on the same faulty NEPA analysis that caused the agency to suspend hundreds

of other functionally indistinguishable leases.

             E. The Twin Bridges Drilling Project

       83.     BLM has prepared a draft environmental assessment in advance of approving

development on the Twin Bridges Lease. See generally BLM, Twin Bridges Bowknot Helium

Project Environmental Assessment, DOI-BLM-UT-G020-2020-0033-EA (hereinafter, “Twin

Bridges EA”). 33

       84.     The Twin Bridges Drilling Project involves the drilling of up to seven wells,

construction of a drill pad, road construction and widening, and installation of several new

pipelines. In total, these activities will disturb approximately 43 acres of public lands

immediately adjacent to the Labyrinth Canyon Wilderness. Based on information and belief,

BLM has not completed the required “official survey” of “the portion of the boundary of the

Wilderness adjacent to the lease.” BLM Manual 6340.1.6(C)(11)(d) (Management of Designated

Wilderness Areas). BLM acknowledges in the Twin Bridges EA that the company’s activities

will result in long-term if not permanent damage to these public lands, including the destruction

of native vegetation and soils. Without conducting the required “official survey” BLM does not

know whether the project will unlawfully enter the Wilderness Area and cause unauthorized

damage.

       85.     Based on information and belief, the Office of the Secretary of the Department of

the Interior is orchestrating BLM’s approval of the project on or around December 23. At that




33
   Available at
https://eplanning.blm.gov/public_projects/2001542/200383490/20028429/250034631/DOI-
BLM-UT-G020-2020-0033-EA%20-%20Public%20Comment%20Period.pdf (last visited Dec.
14, 2020).
                                                  30
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 31 of 36




point, Twin Bridges or its contractor will already be on-site ready to immediately proceed with

destructive surface disturbing operations. These operations are planned to continue throughout

the Christmas holiday and weekend.

                                  FIRST CAUSE OF ACTION
               Violation of NEPA: Failure to Analyze and Disclose Indirect Effects
                             of Oil and Gas Leasing and Development

       86.     SUWA incorporates by reference all proceeding paragraphs.

       87.     NEPA requires BLM to take a “hard look” at the indirect effects of oil and gas

leasing and development. See 40 C.F.R. 1508.8(b).

       88.     NEPA further requires that BLM in its analysis consider “[b]oth short- and long-

term effects.” Id. § 1508.27(a).

       89.     BLM failed to analyze reasonably foreseeable indirect GHG emissions and

climate change impacts from offering the Twin Bridges Lease for development.

       90.     The Lease Sale DNA and DR violated NEPA’s hard look mandate and were

arbitrary and capricious, in violation of the APA, 5 U.S.C. § 706(2)(A).

                                SECOND CAUSE OF ACTION
             Violation of NEPA: Failure to Analyze and Disclose Cumulative Impacts
                            of Oil and Gas Leasing and Development

       91.     SUWA incorporates by reference all proceeding paragraphs.

       92.     NEPA requires BLM to take a “hard look” at all cumulative impacts of oil and

gas leasing and development. See 40 C.F.R. § 1508.7.

       93.     To determine whether a proposed action will have a significant impact, BLM

must consider, among other factors: “Whether the action is related to other actions with

individually insignificant but cumulatively significant impacts.” Id. § 1508.27(b)(7). NEPA’s




                                               31
         Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 32 of 36




implementing regulations caution that “[s]ignificance cannot be avoided . . . by breaking it down

into small component parts.” Id.

       94.     The Lease Sale DNA and DR did not analyze and disclose the cumulative impacts

of BLM’s leasing decision when viewed with past, present, and reasonably foreseeable oil and

gas leasing decisions in Utah, the region, and nationwide. Instead, BLM unlawfully segmented

its decision into a small component part, without considering the cumulative impact to GHG

emissions and climate change.

       95.     BLM’s and SITLA’s lease sales in Utah addressed herein constitute “past,

present, [or] reasonably foreseeable future actions.”

       96.     BLM’s failure to analyze the cumulative impacts of offering the Twin Bridges

Lease for development violates NEPA’s hard look mandate and is arbitrary and capricious in

violation of the APA, 5 U.S.C. § 706(2)(A).

                                 THIRD CAUSE OF ACTION
                Violation of the APA: Failure to Provide a Reasoned Explanation
                    Prior to Reversing Course on the San Rafael Desert MLP

       97.     SUWA incorporates by reference all proceeding paragraphs.

       98.     Federal agencies are allowed to change their prior positions. However, when an

agency reverses its prior position the APA requires the agency, at a minimum, “display

awareness that it is changing positions” and provide a “reasoned explanation . . . for disregarding

facts and circumstances that underlay or were engendered by the prior policy.” Fed. Commc’n

Comm’n v. Fox Television Stations, Inc., 556 U.S. 502, 515-516 (2009).

       99.     BLM did not provide a “reasoned explanation” prior to reversing course on the

San Rafael Desert MLP. From 2010 through 2016, BLM did not offer any oil and gas leases in

that planning area while the agency collected and analyzed significant new information related to



                                                32
          Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 33 of 36




“[a]ir quality, climate change, cultural resources, paleontological resources, recreation, visual

resources, [dark] night skies, riparian resources, soil and water resources, vegetation, wildlife

resources, special status species, special designations, and wilderness characteristics.” 81 Fed.

Reg. 31252, 31253 (May 18, 2016).

       100.    During that time, BLM repeatedly stated that the MLP, and the need to collect and

analyze this the new information, was “necessary” and “required” “prior to new leasing of oil

and gas resources.” Id.

       101.    BLM made it at least to the half-way point in the San Rafael Desert MLP process,

including, but not limited to, the preparation of a draft EA, preliminary alternatives document,

public hearings, and thousands of pages of supporting documents. However, BLM abandoned

the MLP concept, including the San Rafael Desert MLP, following the 2016 presidential

election. The abrupt reversal, memorialized in IM 2018-034 and a related Federal Register

notice, was not accompanied with a reasoned explanation.

       102.    BLM’s decision to reverse course is therefore “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law” and “without observance of procedure

required by law.” 5 U.S.C. § 706(2)(A), (D).

                               FOURTH CAUSE OF ACTION
                     Violation of NEPA: Failure to Prepare NEPA Analysis
                    Prior to Reversing Course on the San Rafael Desert MLP

       103.    SUWA incorporates by reference all proceeding paragraphs.

       104.    NEPA is triggered when a federal agency engages in “any major Federal action[]

significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C); see also

40 C.F.R. § 1508.18(a) (major federal actions “include new and continuing activities” and “new

or revised agency rules, regulations, plans, policies, or procedures”).



                                                 33
           Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 34 of 36




         105.   Once triggered, an agency must comply with its NEPA obligations by preparing

one of the following NEPA documents: (1) an EIS, (2) an EA and accompanying FONSI-DR, or

(3) a “categorical exclusion” (“CX”). 40 C.F.R. §§ 1508.4, 1508.9, 1508.11.

         106.   BLM did not prepare an EIS, EA, or CX prior to abandoning the MLP concept,

including the San Rafael Desert MLP. The decision to abandon the MLP concept opened

millions of acres of public lands across the West to new oil and gas leasing, including more than

half a million acres in the San Rafael Desert.

         107.   The opening of the San Rafael Desert to new leasing has had, and will continue to

have, significant and irreversible impacts to human health and the environment. For example,

immediately following the decision to abandon the San Rafael Desert MLP process, BLM

offered more than 200,000 acres of land previously encompassed by the MLP for leasing and

development at its September 2018 lease sale, and BLM offered and issued the Twin Bridges

Lease at the agency’s December 2018 sale. Moreover, BLM has received and is in the process of

approving proposals to develop leases offered at these sales, including on the Twin Bridges

Lease.

         108.   BLM’s failure to prepare NEPA any analysis prior to abandoning the San Rafael

Desert MLP was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law and made without observance of procedure required by law, in violation of the APA, 5

U.S.C. §§ 706(2)(A), (D), and also in violation of NEPA, 42 U.S.C. § 4332(2)(C), and its

implementing regulations, see 40 C.F.R. §§ 1508.4, 1508.9, 1508.11.

                                      PRAYER FOR RELIEF

         Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’ favor and

against Defendants and provide the following relief:



                                                  34
            Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 35 of 36




       1.       Declare that Defendants violated NEPA and acted arbitrarily, capriciously, and

contrary to law by issuing the Twin Bridges Lease;

       2.       Declare that Defendants violated NEPA and acted arbitrarily, capriciously, and

contrary to law when Defendants abandoned the San Rafael Desert MLP planning process

without a reasoned explanation and without NEPA analysis;

       3.       Declare unlawful and vacate IM 2018-034;

       4.       Declare unlawful and vacate the leasing decision, Lease Sale DNA, and

accompanying Decision Record at issue in this litigation;

       5.       Set aside and vacate the Twin Bridges Lease;

       6.       Enjoin Defendants from approving or otherwise taking action on any applications

for permit to drill on the Twin Bridges Lease until Defendants have fully remedied these legal

violations;

       7.       Enjoin Defendants from offering, selling, or issuing new leases for oil and gas

development on BLM managed public lands encompassed by the San Rafael Desert MLP until

Defendants provide a reasoned explanation for their changed position regarding that MLP, and

prepare the necessary NEPA analysis to support that new position;

       8.       Award Plaintiffs the costs they have incurred in pursuing this action, including

attorneys’ fees, as authorized by the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and other

applicable provisions; and,

       9.       Provide such other relief as the Court deems just and proper.




                                                 35
  Case 1:20-cv-03654-RC Document 1 Filed 12/14/20 Page 36 of 36




Respectfully submitted this 14th day of December, 2020.



                                                  /s/ William S. Eubanks II
                                                  William S. Eubanks II
                                                  DC Bar No. 987036

                                                  William N. Lawton
                                                  DC Bar No. 1046604

                                                  Eubanks & Associates, PLLC
                                                  1331 H Street NW, Suite 902
                                                  Washington, DC 20005
                                                  (970) 703-6060
                                                  bill@eubankslegal.com
                                                  nick@eubankslegal.com

                                                  Counsel for Plaintiffs Southern Utah
                                                  Wilderness Alliance, Center for
                                                  Biological Diversity and Living
                                                  Rivers

                                                  Sharon Buccino
                                                  D.C. Bar No. 432073

                                                  Natural Resources Defense Council
                                                  1152 15th Street NW, Suite 300
                                                  Washington, D.C. 20005
                                                  (202) 289-6868
                                                  sbuccino@nrdc.org

                                                  Counsel for Plaintiff
                                                  Natural Resources Defense Council




                                      36
